19-13895-jlg     Doc 305     Filed 07/14/20 Entered 07/14/20 23:24:54               Main Document
                                          Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE
                                                         Case No. 19-13895-JLG
ORLY GENGER

                              Debtor.


                    DECLARATION OF JARED C. BORRIELLO, ESQ.

Jared C. Borriello, pursuant to 28 U.S.C. § 1746(2), declares as follows:

   1. I am duly admitted to practice law in this State and before this Court. My firm represents
      Arie Genger, a creditor in the above-referenced bankruptcy case.

   2. I respectfully submit this declaration in support of the common interest privilege and
      joint defense privilege shared by and among the debtor, Orly Genger, her father, Arie
      Genger, her husband, Eric Herschmann, his employer, Kasowitz Benson Torres LLP,
      David Broser, Arnold Broser, and their respective affiliated entities, as applicable, and
      legal counsel (collectively, the “Common Interest Parties”). Certain communications
      between or among the Common Interest Parties are privileged and such privilege was not
      waived because the communications concern matters of common legal interests and/or
      joint defense strategy.

   3. I hereby attest that my and my firm’s relevant communications with other Common
      Interest Parties were confidential, were made pursuant to an express understanding that
      they would remain so, and were in furtherance of the parties’ shared common legal
      interests and/or joint defense strategy.

I hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: July 14, 2020                                         s/ Jared C. Borriello
                                                              Jared C. Borriello
